Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 1 of 21



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF FLORIDA


   FLORIDA HEALTH SCIENCES
   CENTER, INC. et al.,

               Plaintiffs
                                            Civil Action No. 0:19-CV-62992-CIV
               v.                                    MARTINEZ/Snow

   RICHARD SACKLER, et al.,

               Defendants.




                     DEFENDANT CVS PHARMACY, INC.’S
               OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND




                                                                          7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 2 of 21



     Defendant CVS Pharmacy, Inc. submits this response in opposition to Plaintiffs’

  Motion and Memorandum in Support of Emergency Motion to Remand. ECF No. 13.

                                    INTRODUCTION

     This lawsuit is one of more than 2,600 opioid-related lawsuits filed against various

  defendants, including manufacturers, distributors, and retailers of prescription

  opioid medications. Plaintiffs seek damages in the form of “increased financial

  burdens” as a result of unreimbursed costs for “providing healthcare and medical

  care . . . prescription drugs used to treat addiction . . . mental-health services,

  treatment, counseling, rehabilitation services, and social services . . . [and] treatment

  of infants born with opioid-related medical conditions or born dependent on opioids.”

  Compl. ¶ 719; ECF No. 1-1.

     On December 5, 2017, the Judicial Panel on Multidistrict Litigation (“JPML”)

  created the Opiate Multidistrict Litigation pending in the Northern District of Ohio,

  In re: Nat’l Prescription Opiate Litig., No. 1:17-md-02804 (N.D. Ohio) (“Opiate MDL”)

  for cases like this one, in which plaintiffs allege that: “(1) manufacturers of

  prescription opioid medications overstated the benefits and downplayed the risks of

  the use of their opioids and aggressively marketed . . . these drugs to physicians,

  and/or (2) distributors failed to monitor . . . and report suspicious orders of

  prescription opiates.” In re: Nat’l Prescription Opiate Litig., 290 F. Supp. 3d 1375,

  1378 (J.P.M.L. 2017). To date, thousands of lawsuits have been transferred to the

  Opiate MDL.

     This case is indistinguishable from those cases. And just as it has done hundreds

  of times before, the JPML already has issued a Conditional Transfer Order (“CTO”),


                                                                                     7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 3 of 21



  conditionally transferring this case to the Opiate MDL. CTO-127 at 1, JPML ECF

  No. 6566 (previously filed in this case at ECF No. 30-3). Following its normal

  procedure, the JPML temporarily stayed that order to allow Plaintiffs the opportunity

  to oppose transfer. Id. At one of its bimonthly hearings, the JPML will consider

  whether to order the case transferred to the Opiate MDL. That is where Plaintiffs’

  motion to remand should be decided.

     Therefore, rather than decide Plaintiffs’ motion, the Court should grant CVS’s

  Motion to Stay Proceedings Pending Likely Transfer to Multidistrict Litigation (“Stay

  Motion”), ECF No. 30, to allow the JPML time to consider whether to finalize its

  transfer order. If transferred, the Opiate MDL will decide whether this case and all

  of the similar cases already pending before it should remain in federal court or should

  be remanded. Indeed, as district courts in the Southern District of Florida have

  recognized, “judicial economy and uniformity dictate that the Court defer ruling on

  Plaintiffs’ Motion to Remand in order to give an opportunity to all similarly

  situated . . . cases for transfer to the MDL Judge and to allow the MDL judge to

  resolve the issues presented by similar remand motions.” Fontanilles v. Merck & Co.,

  2004 WL 5569871, at *1 (S.D. Fla., Dec. 15, 2004).

     Just over one month ago, a district court in another opioid action brought by a

  group of hospital plaintiffs stayed proceedings, including a pending remand motion,

  in an opioid case removed on the same federal question theory that was the basis for

  removal here. See Order, Takoma Reg’l Hosp. v. Purdue Pharma, L.P., No. 2:19-cv-

  00157-HSM-CHS (E.D. Tenn. Oct. 4, 2019). As the Takoma court explained, “[t]o the


                                            2
                                                                                   7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 4 of 21



  extent that other removing defendants have asserted similar or identical theories of

  federal question jurisdiction in opioid-related cases, Judge Polster will be able to issue

  a uniform ruling on the matter, minimizing the risk of inconsistency.” Id.; see also

  Order at 3, Kentucky v. McKesson Corp., No. 3:18-cv-00010 (E.D. Ky. Apr. 12, 2018)

  (“Judge Polster has indicated his desire to address motions to remand

  collectively . . . .”). Scores of judges around the country have reached the same

  conclusion in substantively identical opioid cases. See Exhibit 1 (listing more than 80

  cases that have been removed on federal question grounds and either stayed pending

  transfer or transferred to the Opiate MDL). The same result should hold here; the

  Court should stay these proceedings and defer resolution of Plaintiffs’ motion to

  remand.

     Should this Court decide to depart from those judges who have found a stay

  appropriate and reach Plaintiffs’ motion now, the motion should nevertheless be

  denied. Plaintiffs’ claims present a federal issue that necessitates a decision by a

  federal court. Plaintiffs contend that their claims arise solely and independently

  under state law. But simply omitting the necessary federal law from a complaint does

  not change the reality that Plaintiffs claims arise solely from federal law. The federal

  aspect to this case is not, as Plaintiffs contend, some small element. On the contrary,

  the sole source of Defendants’ alleged duties underpinning this case is the federal

  Controlled Substances Act (“CSA”), and only the federal CSA. Plaintiffs’ reliance on

  district court cases from a handful of other jurisdictions is misplaced, as courts




                                              3
                                                                                      7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 5 of 21



  nationwide have found that the jurisdictional questions presented in opioid cases are

  sufficiently complex as to warrant stays pending transfer to the Opiate MDL.

                                      BACKGROUND

       Plaintiffs filed this opioid lawsuit in the Circuit Court of the Seventeenth Judicial

  Circuit, Broward County, Florida. CVS Pharmacy, Inc. removed the action to this

  Court based on federal question jurisdiction. ECF No. 1. On December 17, 2019,

  Plaintiffs moved to remand. ECF No. 10. Plaintiffs filed an amended motion to

  remand on December 18, 2019, which added a request for oral argument. ECF No.

  13. On December 23, 2019, the JPML issued a CTO, finding that this action appears

  to “involve questions of fact that are common to the actions previously transferred to

  the Northern District of Ohio and assigned to Judge Polster.” CTO-127 at 1, JPML

  ECF No. 6566 (previously filed in this case at ECF No. 30-3). On December 26, 2019,

  CVS filed a Stay Motion. ECF No. 30.

                                        ARGUMENT

  I.      THIS COURT SHOULD STAY THIS                       ACTION PENDING THE
          IMMINENT TRANSFER DECISION.

       As an initial matter, and as set forth more fully in CVS’s Stay Motion, the Court

  should defer decision on Plaintiffs’ motion to remand. Plaintiffs’ allegations are

  nearly identical to the allegations in thousands of opioid lawsuits that have already

  been transferred to the Opiate MDL. The JPML has already entered a CTO. As is the

  JPML’s typical procedure, that order is currently stayed to allow Plaintiffs the

  opportunity to file an opposition, id., and the matter will be decided at one of the




                                               4
                                                                                      7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 6 of 21



  JPML’s upcoming hearings.1

     Because the JPML has already transferred numerous cases from federal courts in

  Florida2 and other district courts around the country, it is likely this one will be

  transferred as well. Once transferred, the Opiate MDL can decide whether this case—

  and all of the similar cases already pending before it—should remain in federal court

  or should be remanded. That is the purpose of multidistrict litigation—to conserve

  judicial resources and ensure consistency in rulings.3 As Chief Judge Edmund A.

  Sargus, Jr. of the Southern District of Ohio observed: “Plaintiff’s jurisdictional

  concern is capable of arising in several of these prescription opioid cases across the

  country. . . . As such, this Court declines to rule on the merits of Plaintiff’s Motion to

  Remand and defers that decision to Judge Polster . . . to determine where the case

  should be.” Order Denying Pl.s’ Emergency Omnibus Mot. to Remand at 1-2, Noble

  Cty. Comm’rs v. Cardinal Health, Inc., No. 2:18-cv-01379 (S.D. Ohio Dec. 14, 2018)

  (attached as Exhibit 2).



     1    See Hearing Information, Judicial Panel             on   Multidistrict   Litigation,
  http://www.jpml.uscourts.gov/hearing-information.
     2 E.g., Palm Beach County v. Purdue Pharma L.P., et al., No. 9:18-cv-80749-BB (S.D. Fla.,
  Oct. 4, 2018); Hillsborough County v. Purdue Pharma L.P., No. 8:18-cv-02716 (M.D. Fla.,
  Nov. 20, 2018); Levy County v. Purdue Pharma L.P., No. 1:18-cv-00100 (N.D. Fla., July 5,
  2018); Town of Eatonville, Florida v. Endo Health Solutions Inc., et al, No. 6:19-cv-02003-
  WBK-GJK (M.D. Fla., Oct. 21, 2019); City of Florida City, Florida v. Purdue Pharma L.P.,
  NO. 1:19-cv-22476 (S.D. Fla., June 14, 2019); City of Fort Lauderdale, Florida v. Purdue
  Pharma L.P., No. 0:18-cv-62830 (S.D. Fla., Nov. 20, 2018).
     3 See Bonenfant v. R.J. Reynolds Tobacco Co., No. 07–60301–CIV, 2007 WL 2409980, at
  *1 (S.D. Fla., July 31, 2007) (“Courts commonly stay such actions because ‘[a] stay pending
  the [JPML]’s decision can increase efficiency and consistency, particularly when the
  transferor court believes that a transfer order is likely and when the pending motions raise
  issues likely to be raised in other cases as well.’”) (quoting Manual for Complex Litigation
  § 22.35 (4th ed. 2004).
                                               5
                                                                                        7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 7 of 21



     Similarly, in a virtually identical hospital case, Takoma Regional Hospital,

  defendants removed the action and plaintiffs sought remand. Finding that the case

  was just “like so many others around the nation,” the court granted a stay and

  deferred a decision on the plaintiffs’ motion to remand to allow Judge Polster to “issue

  a uniform ruling on the matter, minimizing the risk of inconsistency.” Order at 1, 3,

  No. 2:19-cv-157 (previously filed in this case at ECF No. 30-1); see also Order at 4,

  County of Jim Hogg v. CVS Health Corp., No. 4:19-cv-02816 (S.D. Tex. Sept. 4, 2019)

  (staying a case removed on federal question (among other) grounds, and explaining

  that the case “presents factually and legally difficult issues” and that “[o]ther cases

  consolidated before the MDL transferee court in Ohio present similar removal issues,

  making a stay appropriate to avoid duplicative litigation of those issues, to improve

  judicial economy, and to reduce the risk of inconsistent results.”) (attached as Exhibit

  3); Order at 5, Bd. of Cty Comm’rs of Seminole Cty. v. Purdue Pharma LP, No. 6:18-

  cv-00372 (E.D. Okla. Apr. 3, 2019) (finding that “at first blush, jurisdiction does not

  appear to be lacking in this case,” and concluding “the existence of these difficult

  questions of jurisdiction weigh in favor of their resolution by one court making similar

  rulings in hundreds of similar cases”) (attached as Exhibit 4).4 That is precisely why



     4 The Court is not, as Plaintiffs suggest, obligated to consider Plaintiffs’ jurisdictional
  arguments before deciding CVS’ Stay Motion. Mot. to Remand at 4. That position has been
  rejected by numerous courts and is inconsistent with the stays that have already been
  granted in scores of opioid cases. See Hulley Enterps. Ltd. v. Russian Fed’n, 211 F. Supp. 3d
  269, 279 (D.D.C. 2016) (concluding that there is not a “single case requiring that a court
  establish jurisdiction before taking measures pursuant to its inherent power to manage its
  docket”); see also Pennsylvania ex rel. Kane v. McGraw-Hill Cos., No. 1:13-cv-605, 2013 WL
  1397434, at *2 (M.D. Pa. Apr. 5, 2013) (finding that “ [There is] no authority for the principle
  that district courts must examine subject matter jurisdiction prior to instituting a stay.”).
  Should this Court find it necessary to conduct a preliminary assessment of jurisdiction before
                                                 6
                                                                                           7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 8 of 21



  scores of opioid cases just like this one have been stayed by judges across the country.

  See Exhibit 1 (listing more than 80 cases that have been removed on federal question

  grounds and either stayed pending transfer or transferred to the opiate MDL).

     Plaintiffs can point to no prejudice from a brief stay to allow the JPML time to

  consider whether to finalize its transfer decision. Indeed, Chief Judge Lee Rosenthal

  of the Southern District of Texas has expressly noted that the JPML’s expeditious

  decision-making alleviates any potential prejudice. Order at 3, Cty. of Jim Wells v.

  Purdue Pharma L.P., No. 4:19-cv-03580 (S.D. Tex. Oct. 4, 2019) (attached as Exhibit

  5) (“The potential prejudice to the County if a stay is granted is from delay. That

  potential for prejudice is reduced by the relatively expeditious pace of the JPML’s

  decision on transfer”); Order at 3, Jim Hogg (Sept. 4, 2019) (see Exhibit 3). Instead,

  Plaintiffs argue that expedited treatment is necessary to prevent this case from

  “disappear[ing] into the traffic jam that is the opioid multi-district litigation.” Mot. to

  Remand at 3. That is an argument against transfer that should be raised to the JPML

  rather than to this Court. Nor would Plaintiffs be prejudiced by litigating its case in

  the Opiate MDL. The parties have made substantial progress there; discovery has

  been active for more than a year, including comprehensive written discovery,




  addressing the motion to stay, that preliminary analysis confirms that a stay is warranted.
  Beshear v. Volkswagen Group of America, Inc., 2016 WL 3040492, at *3 (E.D. Ky., May 25,
  2016) (explaining that when courts conduct a preliminary analysis of jurisdiction, “the
  appropriate inquiry . . . is not necessarily the eventual possibility that this case could be
  remanded to state court, but rather whether there is any reasonable possibility that federal
  jurisdiction exists - or . . . whether federal jurisdiction is clearly absent. . . . ‘[If] the
  jurisdictional issue appears factually or legally difficult,’ the court should ‘determine whether
  identical or similar jurisdictional issues have been raised in other cases that have been or
  may be transferred to the MDL proceeding.’”) Id.
                                                 7
                                                                                            7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 9 of 21



  approximately 300 defense depositions, tens of millions of documents produced, and

  dozens of expert reports and depositions. The initial claims set for trial already have

  been resolved, and the parties are in the process of preparing the next set of claims

  for trial. No prejudice will result from this case proceeding in the Opiate MDL.

     Plaintiffs also complain that their motion to remand may not be timely addressed

  in the Opiate MDL. Mot. to Remand at 8. Yet numerous district courts have rejected

  this concern. See, e.g., Order at 4, Bd. of Cty. Comm’rs of Seminole Cty. v. Purdue

  Pharma L.P., No. 6:18-cv-00372 (E.D. Okla. Apr. 3, 2019) (see Exhibit 4) (“The Court

  is confident that plaintiff’s remand motion would be heard and ruled by the MDL

  court in due time.”); Order at 5, Bd. of Cty. Comm’rs of Osage Cty. v. Purdue Pharma

  L.P., No. 4:18-cv-00461 (N.D. Okla. Nov. 14, 2018) (granting motion to stay despite

  “moratorium” given Judge Polster’s “preference for a ‘framework’ that would allow

  consistent resolution of remand motions” (citations omitted)) (previously filed in this

  case at ECF No. 30-14). Furthermore, any short delay will be more than offset by the

  judicial efficiency and consistency gained from allowing the Opiate MDL to address

  this motion together with the scores of similar motions already pending before it.

  Order at 3-4, Takoma Reg’l Hosp., No. 2:19-cv-157 (E.D. Tenn. Oct. 4, 2019) (“months

  of delay in a case that would . . . probably take years to resolve is [not] likely to yield

  serious prejudice,” but rather, is “simply the price of uniformity, which has long

  been—and for good reason—a central goal of the federal judiciary”) (previously filed

  in this case at ECF No. 30-1); Order at 5, City of Jenks v. Purdue Pharma L.P., No.

  4:19-cv-00380 (N.D. Okla. Aug. 29, 2019) (rejecting plaintiff’s argument that a stay


                                              8
                                                                                       7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 10 of 21



   would cause the action to be “stuck in litigation purgatory” and ruling that “[t]he

   court does not doubt Judge Polster’s intent to determine jurisdictional issues at the

   appropriate time.”) (attached as Exhibit 6).

         In short, a stay is warranted to best serve judicial efficiency and ensure consistent

   treatment of an action nearly identical to thousands of other cases.

   II.       PLAINTIFFS’ CLAIMS ARISE UNDER FEDERAL LAW AND THE
             COURT MAY EXERCISE FEDERAL QUESTION JURISDICTION
             OVER THIS ACTION.

         “[F]ederal jurisdiction over a state law claim will lie if a federal issue is:

   (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of

   resolution in federal court without disrupting the federal-state balance approved by

   Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013); see Grable & Sons Metal Prods.,

   Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 315 (2005). Plaintiffs’ action not only

   satisfies all four factors, but removal is especially proper because Plaintiffs’ action is

   nearly identical to the approximately 2,600 actions currently pending in the Opiate

   MDL. Plaintiffs themselves concede that their claims involve an “opioid epidemic”

   occurring on a national scale. Compl. ¶ 720. ECF No. 1-1. Removal is proper.

                      A. Federal Law Is Necessarily Raised.

         Plaintiffs’ state law claims necessarily raise a federal question because the

   asserted right to relief under state law necessarily requires resolution of a federal

   question.5 Ayres v. General Motors Corp., 234 F.3d 514, 518 (11th Cir. 2000); see also



        It is not necessary for federal jurisdiction that CVS establish that all of Plaintiffs’ counts
         5

   against it raise a federal question. Even if Plaintiffs could prove one or more of those counts
   without establishing a violation of federal law, this Court still has federal question
   jurisdiction: “Nothing in the jurisdictional statutes suggests that the presence of related state
                                                   9
                                                                                               7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 11 of 21



   North Carolina ex rel. N.C. Dep’t of Admin. v. Alcoa Power Generating, Inc., 853 F.3d

   140, 146 (4th Cir. 2017) (“‘[W]here the vindication of a right under state law

   necessarily turns on some construction of federal law,’ the claim arises under federal

   law and thus supports federal question jurisdiction under 28 U.S.C. § 1331.”

   (alteration, internal quotation marks, and citation omitted)), cert. denied, 138 S. Ct.

   981 (2018); Bd. of Comm’rs of Se. La. Flood Prot. Auth. E. v. Tenn. Gas Pipeline Co.

   (hereinafter, “Louisiana Flood”), 850 F.3d 714, 722-23 (5th Cir. 2017) (federal

   question necessarily raised where negligence and public nuisance claims relied on the

   court’s interpretation of the scope of a duty of care contained in federal law), cert.

   denied, 138 S. Ct. 420 (2017). Because the only possible source of the alleged duties

   of the Supply Chain Defendants6 is the federal CSA, the scope of which the parties

   will debate, federal law is necessarily raised. The first Grable factor is satisfied.


   law claims somehow alters the fact that [the] complaints, by virtue of their federal claims,
   were ‘civil actions’ within the federal courts’ ‘original jurisdiction.’” City of Chicago v. Int’l
   Coll. of Surgeons, 522 U.S. 156, 166 (1997); see also 28 U.S.C. § 1367(a).
      6 Plaintiffs define CVS and certain other defendants as the “National Retail Pharmacies”
   and then define the “Distributor Defendants” and the “National Retail Pharmacies”
   collectively as “Supply Chain Defendants.” The Distributor Defendants are named in their
   capacities as distributors of opioids. Although referred to as “National Retail Pharmacies,”
   the allegations against the purported retailers similarly focus on the distribution of opioids.
   See Compl. ¶ 657 (“Each participant in the supply chain of opioid distribution, including the
   National Retail Pharmacies, is responsible for preventing diversion of prescription opioids
   into the illegal market by, among other things, monitoring and reporting suspicious
   activity.”); ¶ 72 (“On the supply side, the crisis was fueled and sustained by those involved in
   the supply chain of opioids, including manufacturers and distributors, who failed to maintain
   effective controls over the distribution of prescription opioids, and who instead have actively
   sought to evade such controls); ¶ 29 (“The Supply Chain Defendants . . . including the
   Distributor Defendants and National Retail Pharmacies Defendants, saw the profit potential
   in opioid sales, participated in the conspiracy by ignoring their legal responsibilities, and
   flooded affected areas with opioids while knowing they were contributing to, but profiting
   from, widespread addiction and human misery.”).


                                                  10
                                                                                              7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 12 of 21



      Plaintiffs point to the fact that “Plaintiffs plead solely Florida state law claims” as

   evidence that no federal question is presented in this case. Mot. to Remand, at 13-17.

   But Plaintiffs identify no state law that gives rise to the central duty that Plaintiffs

   claim the Supply Chain Defendants violated: the alleged duty to halt or “refuse to fill”

   suspicious orders of controlled substances. Compl. ¶ 70; see also id. at ¶ 553 (“In

   addition to reporting all suspicious orders, distributors must also stop shipment on

   any order which is flagged as suspicious . . . .”); id. at ¶ 562 (“Distributor Defendants

   knew they were required to monitor, detect, and halt suspicious orders.”).

      For each of Plaintiffs’ claims, the purported duty to halt suspicious orders is the

   last (and necessary) link in the causal chain that would allow Plaintiffs to connect

   the conduct of Defendants like CVS to the harms alleged in the Complaint. Absent

   this link, simply complying with duties to monitor or report orders as suspicious

   would not have prevented the alleged over-distribution of opioids that Plaintiffs claim

   caused opioid-related injuries to them and their residents. There is no question, then,

   that the alleged duty to refuse to ship suspicious orders arises, if at all, out of the

   federal CSA and its implementing regulations. Specifically, the alleged duty arises

   out of DEA’s interpretation of the CSA and its implementing regulations, under

   which federally registered distributors must “decline to ship” suspicious orders for

   controlled substances. See Masters Pharm., Inc. v. U.S. Drug Enfor’t Admin., 861 F.3d

   206, 212-13 (D.C. Cir. 2017) (citing In re Southwood Pharm., Inc., 72 Fed. Reg. 36,487,

   36,500-501, 2007 WL 1886484 (D.E.A. July 3, 2007), as the source of what it call

   DEA’s “Shipping Requirement”).


                                              11
                                                                                       7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 13 of 21



      Plaintiffs nonetheless insist that the “claims and allegations contained within its

   [sic] Complaint are all founded upon state law . . . .” Mot. to Remand, at 10. But none

   of the Florida authorities that Plaintiff cites in its Complaint or motion to remand

   impose any duty to suspend shipments. Plaintiffs cite only three provisions of Florida

   law that they claim give rise to the duties to halt shipments of suspicious orders: Fla.

   Stat. § 499.0121(14), (15)(b) and (15)(c). Compl. ¶¶ 471-72. Subdivision 14 requires

   prescription drug wholesale distributors to “submit a report to the department of its

   receipts and distributions of controlled substances” that fall within certain schedules,

   § 499.0121(14), but the provision imposes no requirement to halt shipments of

   suspicious orders for controlled substances. Subdivision (15)(b) requires wholesale

   distributors to “establish internal policies and procedures for identifying suspicious

   orders and preventing suspicious transactions,” § 499.0121(15), but does not

   expressly require a distributor to halt shipments of suspicious orders for controlled

   substances. Subdivision (15)(c) prohibits wholesale distributors from “distribut[ing]

   controlled substances to an entity if any criminal history record check for any person

   associated with that entity” reveals certain drug offenses, id., but again imposes no

   requirement to report or halt shipments of suspicious orders. Plaintiffs also provide

   no state common law authority for any such affirmative duties.

      In other words, alleged violations of federal law necessarily form the basis for

   Plaintiffs’ claims. See 21 U.S.C. § 823(b), (e) (identifying the question whether a

   distributor has maintained “effective control against diversion” as one factor the Drug

   Enforcement Administration (“DEA”) may consider in evaluating whether the


                                             12
                                                                                     7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 14 of 21



   distributor should be licensed to operate); id. § 832 (imposing requirements to identify

   and report suspicious orders); id. § 842(c)(1)(B)(ii) (setting penalty for failure to

   comply with requirements related to suspicious orders or for failing to “maintain

   effective controls against diversion of opioids”); 21 C.F.R. § 1301.74(b) (requiring

   distributors of controlled substances to “design and operate a system” that identifies

   “suspicious orders of controlled substances” and to report such orders to the DEA).

   And federal regulations require distributors to develop a monitoring system to

   “provide effective controls and procedures to guard against theft and diversion of

   controlled substances.” See 21 C.F.R. §§ 1301.71(a), 1301.74(b).

      When there is no “state law grounding for the duty that the [plaintiff] would need

   to establish for the Defendants to be liable,” and the “duty would have to be drawn

   from federal law,” a federal court has jurisdiction over that claim. Louisiana Flood,

   850 F.3d at 723 (concluding that federal question jurisdiction exists because claims

   were premised on failure to satisfy a standard of care established in federal statute);

   see also Hughes v. Chevron Phillips Chem. Co., 478 F. App’x 167, 170-71 (5th Cir.

   2012) (holding that plaintiff’s state claims gave rise to federal question jurisdiction

   because resolution relied on duty contained in federal law). Accordingly, Plaintiffs

   here necessarily rely on violations of federal law as the basis for their claims.

      This case is thus distinguishable from the cases Plaintiffs cites, see Mot. to

   Remand at 11-13, all of which expressly acknowledge that the claims (involving the

   laws of other states) could be decided without reference to the duties imposed by the

   CSA. And Plaintiffs ignore that numerous opioid cases involving similar


                                              13
                                                                                       7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 15 of 21



   jurisdictional issues have been stayed pending transfer or transferred to the Opiate

   MDL to allow that court to decide jurisdictional issues in a common fashion.7 The

   same result is warranted here.

      Plaintiffs also cite several cases that were remanded by the Opiate MDL court.

   Mot. to Remand at 11-13. But none is on point. First, Plaintiffs’ reliance on a

   withdrawn remand order by Judge Polster in a case brought by the Kentucky

   attorney general does not reflect a determination of the jurisdictional issues raised

   here. In re Nat’l Prescription Opiate Litig., No. 1:17-md-2804, 2019 WL 180246 (N.D.

   Ohio Jan. 14, 2019) (attached as Exhibit 7); Mot. to Remand, at 12. Nor does it reflect

   a departure from the MDL court’s expressed intent to decide remand motions and

   other jurisdictional issues collectively to ensure consistent rulings on substantially

   similar questions of law and fact. The now-withdrawn order rested in large part on

   grounds not present here. Judge Polster emphasized that he would have granted

   Kentucky’s remand motion because the court had “already recognized that it has no

   jurisdiction over state cases filed by state attorneys general.” Id. at *2; see also id.

   (citing only cases filed by state AGs).

      Another order Plaintiffs cite involved an entirely different federal statute as



      7  See, e.g., Order, Takoma Reg’l Hosp. v. Purdue Pharma, L.P., No. 2:19-cv-157 (E.D.
   Tenn. Oct. 4, 2019); Order, Cty. of Jim Hogg v. CVS Health Corp., No. 4:19-cv-02816 (S.D.
   Tex. Sept. 4, 2019); Order, Cty. of Walker v. Abbott Labs., No. 4:19-cv-01767 (S.D. Tex. July
   15, 2019); Order, City of Costa Mesa et al v. Purdue Pharma L.P., No. 4:19-cv-02320 (N.D.
   Cal. June 10, 2019); Order, Strafford Cty. v. Purdue Pharma L.P., No. 1:19-cv-00325 (D.N.H.
   June 3, 2019); Order, City of Chesapeake, Va. v. Actavis, LLC, No. 2:19-cv-00183 (E.D. Va.
   Apr. 24, 2019); Order, Noble Cty. v. Cardinal Health, Inc., No. 2:18-cv-01379 (S.D. Ohio Jan.
   24, 2019) (attached as Exhibit 2); Order, Robinson Rancheria v. McKesson Corp., No. 3:18-
   cv-02525 (N.D. Cal. July 16, 2018).
                                                14
                                                                                          7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 16 of 21



   grounds for removal, the Food & Drug Act. In re Nat’l Prescription Opiate Litig., MDL

   No. 1:17-md-2804, 2018 WL 4019413 at *2 (N.D. Ohio Aug. 23, 2018) (rejecting

   argument that plaintiff’s claims would usurp FDA labeling requirements because

   none of the marketing or messages at issue were approved by the FDA, but rather

   implicated solely state law). And, with respect to the Jefferson/Franklin County

   actions, Plaintiffs ignore that a Missouri state court judge expressly requested the

   MDL court remand those cases. The state court judge stated that, “for efficiency

   purposes [the state court judge] would like to be able to include the cases in the same

   geographic area.” Order at 1, In re Nat’l Prescription Opiate Litig., MDL No. 1:17-md-

   2804, ECF No. 1987 (N.D. Ohio July 24, 2019). Judge Polster noted that such “a

   request from a state court colleague warranted very serious consideration” and

   “decided to exercise [the court’s] discretion” and remand those cases. Id. at 1,

   3. Judge Polster also stated that he “will not entertain additional requests of this

   nature.” Id. at 3. More significantly, Judge Polster retained jurisdiction over the

   same claims asserted by 18 of the 20 original plaintiffs in that action.

      Although a plaintiff may be the master of its complaint, it may not circumvent

   proper federal jurisdiction simply by omitting necessarily federal questions from its

   complaint. Hughes, 478 F. App’x at 171 (quoting Franchise Tax Bd. of Cal. v. Constr.

   Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 22 (1983)). These federal laws do not

   simply inform a state issue—they create the alleged duty underlying the action.

         B.     Federal Law Is Actually Disputed.

      The parties “actually dispute” the federal question. In particular, the parties

   dispute whether Plaintiffs have a viable cause of action to sue under the CSA, and
                                           15
                                                                                    7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 17 of 21



   whether certain defendants violated any alleged duties to monitor, detect,

   investigate, and report suspicious orders. This federal issue is the “central point of

   dispute,” Gunn, 568 U.S. at 259, and therefore, the second Grable factor is met.

      Plaintiffs argue that there is no actually-disputed federal question because

   Plaintiffs did not directly plead a federal issue—again missing the point. Plaintiffs

   cannot avoid an actually-disputed federal issue simply by omitting reference to the

   applicable law from its Complaint.8 As in Bender v. Jordan, “this case presents a

   nearly pure issue of federal law.” 623 F.3d 1128, 1130 (D.C. Cir. 2010). The great

   weight of authority favors staying opioid cases to await transfer to the Opiate MDL.

   See Exhibit 1 (listing more than 80 cases that have been removed on federal question

   grounds and either stayed pending transfer or transferred to the opiate MDL).

          C.     The Federal Issue Presented Is Substantial.

      The federal issue presented is substantial, because the federal government has a

   strong interest in a nationally uniform approach to controlled substances. See Gunn,

   568 U.S. at 260. “The substantiality inquiry under Grable looks . . . to the importance

   of the issue to the federal system as a whole.” Id. This third factor is met because

   Congress recognized that the illegal uses of controlled substances “have a substantial

   and detrimental effect on the health and general welfare of the American people” and

   that “[f]ederal control of the intrastate incidents of the traffic in controlled substances

   is essential to the effective control of the interstate incidents of such traffic.” 21 U.S.C.




      8 Plaintiffs themselves cite federal law numerous times in their Complaint. E.g., Compl.
   ¶ 366, 700, 865, 873.
                                                16
                                                                                          7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 18 of 21



   § 801(2), (6). Indeed, this is one of the reasons that over 2,600 cases—raising identical

   issues—are currently pending in the Opiate MDL.9 In enacting the CSA, Congress

   stated that it was “providing the legitimate drug industry with a unified approach to

   narcotic and dangerous drug control.” H.R. Rep. No. 91-1444 (1970), as reprinted in

   1970 U.S.C.C.A.N. 4566, 4572. The federal courts and the Opiate MDL court are best

   positioned to uniformly interpret these duties. Just as the federal government had a

   direct interest in vindicating its own administrative actions to recover delinquent

   taxes in Grable, so too here does the federal government have a direct interest in

   administering the regulatory system Congress put in place with respect to opioid

   medications.

      In fact, the plaintiffs in the Opiate MDL filed a motion asking Judge Polster to

   rule that registrants under the federal CSA have a statutory and regulatory duty to

   monitor, investigate, and halt suspicious orders of opioids, under their theory that

   the federal CSA is the underlying source of authority for imposing any such duties on

   distributors of opioid medications.10 See Summ. Sheet, Pls.’ Mot. for Partial Summary



      9  Congress designed the CSA with the intent of reducing illegal diversion of controlled
   substances, “while at the same time providing the legitimate drug industry with a unified
   approach to narcotic and dangerous drug control.” H.R. Rep. No. 1444, 91st Cong., 2nd Sess.
   (1970), as reprinted in 1970 U.S.C.C.A.N. 4566, 4571-72. The text of the CSA itself notes that
   “illegal importation, manufacture, distribution, and possession and improper use of
   controlled substances have a substantial and detrimental effect on the health and general
   welfare of the American people” and that “[f]ederal control of the intrastate incidents of the
   traffic in controlled substances is essential to the effective control of the interstate incidents
   of such traffic.” 21 U.S.C. § 801(2), (6).
      10Plaintiffs argue that “[t]he fact that there is no cause of action under the FCSA itself
   strongly militates against the notion that state law claims relating to its subject matter
   necessarily implicate substantial federal questions.” Mot. to Remand, at 14. But Plaintiffs’
   attempt to enforce the CSA raises a substantial federal question even though the CSA does
   not provide for a private right of action. In Grable, the Supreme Court held that lack of a
                                                  17
                                                                                              7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 19 of 21



   Adjudication of Defs.’ Duties Under the Controlled Substances Act, In re Nat’l

   Prescription Opiate Litig., No. 1:17-md-02804 (N.D. Ohio July 2, 2019), ECF No. 1799.

   And in its August 19, 2019 “Opinion and Order Regarding Plaintiffs’ Summary

   Judgment Motions Addressing The Controlled Substances Act,” the court considered

   the CSA and DEA’s implementing regulations and the duties imposed by them, and

   then “examine[d] what the Defendants actually did compared to what the law

   requires.” See Order at 5, In Re: Nat’l Prescription Opiate Litig., No. 1:17-md-02804

   (N.D. Ohio Aug. 19, 2019), ECF No. 2483. This puts beyond doubt that the federal

   issue is front and center and should be determined by the federal courts.

          D.      The Federal Issue Is Capable of Resolution in Federal Court.

      Finally, the federal issue also is capable of resolution in federal court “without

   disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

   Federal courts exclusively hear challenges to DEA authority to enforce the CSA

   against distributors and manufacturers. Litigating this case in a state court would

   create the risk of the state court applying federal requirements in a manner in tension

   or in conflict with the way the federal agency tasked with enforcing the CSA—the

   DEA—applies them. Federal jurisdiction is therefore properly exercised under

   Section 1331 to resolve “disputed issues of federal law” under the CSA.




   federal cause of action does not foreclose federal-question jurisdiction. The Court stated that
   applying Merrell Dow too narrowly would both “overturn[] decades of precedent,” and
   “convert[] a federal cause of action from a sufficient condition for federal-question jurisdiction
   into a necessary one.” Grable, 545 U.S. at 317; see also, e.g., Ranck v. Mt. Hood Cable Reg.
   Comm’n, No. 3:16-cv-2409-AA, 2017 WL 1752954, at *4-5 (D. Or. May 2, 2017) (state law
   claims based on violations of Cable Communications Policy Act raise substantial federal
   questions and satisfy Grable even though no private right of action exists under Act).
                                                  18
                                                                                              7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 20 of 21



      Once again, Plaintiffs’ claims are nearly identical to the over 2,600 cases currently

   pending in the Opiate MDL—including state common law claims. See, e.g., Cty. of

   Summit v. Purdue Pharma, L.P., No. 1:18-op-45090 (N.D. Ohio). It defies reason that

   Plaintiffs’ case is not similarly capable of resolution in federal court.

                                       CONCLUSION

      CVS respectfully requests that the Court postpone a decision on Plaintiffs’ motion

   to remand. To the extent the Court considers Plaintiffs’ Motion to Remand at this

   time, CVS respectfully requests that the Court deny Plaintiffs’ motion and exercise

   subject matter jurisdiction over this matter.


    DATED: December 30, 2019                     Respectfully submitted,

                                                 /s/ Nathan M. Berman_____
                                                 Nathan M. Berman
                                                 ZUCKERMAN SPAEDER LLP
                                                 101 East Kennedy Blvd, Suite 1200
                                                 Tampa, FL 33602
                                                 (813) 221-1010
                                                 nberman@zuckerman.com

                                                 Attorneys for Defendants
                                                 CVS Health Corporation, CVS
                                                 Pharmacy, Inc.
                                                 and CVS Indiana, L.L.C.




                                               19
                                                                                     7095803.1
Case 0:19-cv-62992-JEM Document 40 Entered on FLSD Docket 12/30/2019 Page 21 of 21



                            CERTIFICATE OF SERVICE


         I, Nathan M. Berman, hereby certify that the foregoing document will be

   served via the Court’s ECF system to ECF registrants and/or U.S. Mail on December

   30, 2019.


                                               /s/ Nathan M. Berman




                                          20
                                                                              7095803.1
